DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 is currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear what characteristics the composition must have in order to be considered “cannabinoid stock”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinai (US 2018/0042845).
	This reference teaches a stable particulate emulsion which contains cannabinoids and phospholipids (see paragraphs 10, 27, 33).  The reference teaches a specific embodiment with 20 g of cannabis oil and 2.4 g of phospholipids (see Table 2, Emulsion L2).  The reference teaches that the cannabis oil is 50% cannabinoids (see claim 1 and abstract).  Thus, the ratio of cannabinoid to lipid falls within the claimed range.
5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandel (US 2019/0060225).
	This reference teaches a stable emulsion with 10 parts of the cannabinoid THC and 5 parts lecithin (see paragraphs 56 and 57). Thus, the ratio of cannabinoid to lipid falls within the claimed range.
6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duran-Lobato (Drug Development and Industrial Pharmacy (2016), vol 42, no. 2, pp. 190-198).
	This reference teaches a stable, emulsified lipid nanoparticle with 1.2 or 2.4% lecithin and 2, 4, or 10% of the cannabinoid CB13 (see first column of page 191, “Methods” and page 193, Tables 1 and 2 and “Stability preliminary assessment” section). Thus, the ratio of cannabinoid to lipid falls within the claimed range.

7.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655